12/13/2022


         IN IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: OP 22-0690


                                        OP 22-0690


 WILFRED L. DOLL and CHEM L. DOLL,                                        DEC 1 3 2922
                                                                        BowPn Greenwor!cturt
                                                                              uc -
                                                                                MrIntana
              Petitioners,
       v.
                                                                       ORDER
 MONTANA SEVENTEENTH JUDICIAL DISTRICT
 COURT, HON. YVONNE LAIRD, Presiding,

              Respondent.


       Petitioners Wilfred L. Do11 and Cheri L. Doll (Dolls) seek a writ of supervisory
control over the Seventeenth Judicial District Court, Phillips County, to reverse its denial
of summary judgment in Dolls' favor on three counterclaims alleged by Defendant Little
Big Warm Ranch LLC (Ranch) in that court's Cause No. DV-2018-06, captioned Doll v.
Little Big Warm Ranch, LLC, et. al. We have amended Petitioners' caption here to reflect
the proper parties in this original proceeding. M. R. App. P. 14.
       Dolls moved for summary judgment on several of the Ranch's counterclaims, on
various grounds.     In the District Court's April 23, 2021 Order, it dismissed two
counterclaims on the basis of res judicata, dismissed three other counterclaims as time-
barred, and estopped the Ranch from litigating certain issues on the basis of collateral
estoppel. It denied summary judgment on three other of the Ranch's counterclaims,
including Count IV (violation of duty of loyalty), Count V (violation of duty of care), and
Count VI (violation of obligation of good faith and fair dealing), on the ground these claims
were not time-barred. Dolls ask this Court to take supervisory control and reverse the
District Court's ruling on these three counts, arguing the District Court erred as a matter of
law by applying the wrong statute of limitations to these counts in its April 2021 Order. A
seven-day trial, including on other issues, is set to begin on January 23, 2023.
       Supervisory control is an extraordinary remedy that is sometimes justified when
urgency or emergency factors make the normal appeal process inadequate, the case
involves purely legal questions, and one or more of the three following circumstances exist;
the other court is proceeding under a mistake of law and is causing a gross injustice,
constitutional issues of state-wide importance are involved, or the other court has granted
or denied a motion for substitution of a judge in a criminal case. M. R. App. P. 14(3).
Consistent with Rule 14(3), it is the Court's practice to refrain from exercising supervisory
control when the petitioner has an adequate remedy of appeal. E.g., Buckles v. Seventh
Jud. Dist. Ct., No. OP 16-0517, 386 Mont. 393, 386 P.3d 545 (table) (Oct. 18, 2016); Lichte
v. Mont. Eighteenth Judicial Dist. Court, No. OP 16-0482, 385 Mont. 540, 382 P.3d 868
(table) (Aug. 24, 2016).
       Dolls argue the District Court erred by determining the 8-year contract statute of
limitation was applicable to the Ranch's counterclaims, because the gravamen of the
statutory counterclaims lie in tort, not contract, and are time-barred under any applicable
tort statute of limitation. They argue the Ranch's counterclaims make no reference to the
contract between the parties that the District Court cited as the source of the claims. Dolls/
contend that correcting the District Court's alleged error in partially denying their motion
for summary judgment "will significantly reduce the issues requiring trial, facilitate
settlement, and eliminate the prospects of additional, time consuming and expensive
appeals."
       However, "a writ of supervisory control is not to be used as a means to circumvent
the appeal process. Only in the most extenuating circumstances will such a writ be
granted." State ex rel. Ward v. Schmall, 190 Mont. 1, 617 P.2d 140 (1980). M. R. App. P.
6(5)(b) specifies that orders denying motions for summary judgment, denying motions to
dismiss, or granting motions for partial summary judgment are not immediately appealable,
but those rulings may ultimately be reviewed on an appeal from a final judgment under
M. R. App. P. 6(1). Although Dolls assert that this Court should take supervisory control
because a ruling in their favor would streamline the remainder of the trial in this matter,
we have repeatedly held that conserving resources, without more, is insufficient grounds

                                             2
to justify supervisory control where a party can seek review of the lower court's ruling on
appeal and there is no evidence that relief on appeal would be inadequate. Yellowstone
Elec. Co. v. Mont. Seventh Judicial Dist. Court, No. OP 19-0348, 397 Mont. 552, 449 P.3d
787 (table) (Aug. 6, 2019); Holloron v. Mineral Cty. Justice Court, No. OP 21-0245, 404
Mont. 555, 489 P.3d 884 (table) (June 1, 2021); Simpkins-Hallin, Inc, v. Mont. Eighteenth
Judicial Dist. Court, OP 21-0399, 405 Mont. 538, 495 P.3d 422 (Aug. 17, 2021). Although
we have not ordered Respondents to provide a response, we see no reason why the District
Court's ruling cannot be reviewed on appeal, if necessary, pursuant to Rule 6(1).
Moreover, at this point, trial is set to commence in little more than five weeks from now
and any substantive ruling from this Court, after obtaining responses pursuant to M. R.
App. P. 7(a), would be too late to significantly alleviate the parties' trial preparation for
these issues. Therefore,
       IT IS ORDERED the Petition for a Writ of Supervisory Control is DENIED and
DISMISSED.
       The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioners, all counsel of record in the Seventeenth Judicial District Court, Phillips County,
Cause No. DV-2018-06, and the Honorable Yvonne Laird, presiding.
       DATED this 14.Tay of December, 2022.



                                                                 Chief Justice




                                                                    Justices

                                              3